Citation Nr: 1236286	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable evaluation for left ear hearing loss.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Entitlement to a compensable evaluation for diabetic retinopathy.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, associated with service-connected diabetes mellitus.

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, associated with service-connected diabetes mellitus.

7.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus, with erectile dysfunction and diabetic nephropathy.

8.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU benefits).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and N.S.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, from August 1971 to August 1975, and from September 1991 to November 1, 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2008, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case was subsequently transferred to the RO in Wilmington, Delaware.  

In July 2010, a hearing was held at the RO before a Decision Review Officer.  In June 2012, a videoconference Board hearing was held before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are included in the claims file.  At the Board hearing, additional evidence was submitted accompanied by a waiver of RO consideration.

The issues of entitlement to increased ratings for left ear hearing loss, hypertension, diabetic retinopathy, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, diabetes mellitus, and PTSD, as well as entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

No current right ear hearing loss, which meets VA standards under 38 C.F.R. § 3.385, has been shown.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A May 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue being adjudicated herein.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA audiological examination in June 2008, and again in January 2011.  These examinations were conducted by VA examiners who had reviewed the Veteran's claims file, discussed the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).    

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss disability, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran claims that he has right ear hearing loss resulting from exposure to excessive noise in service associated with his military occupations.  [The Board notes that the Veteran is already service-connected for left ear hearing loss and tinnitus.]  His service personnel records confirm that he served as a light weapons infantryman.  His report of separation, Form DD 214, indicates that he was awarded a Combat Infantry Badge.  It is therefore well-established that he engaged in combat with the enemy and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records (STRs) include an April 1970 service separation examination with right ear hearing within normal limits on audiometric testing (15 decibel puretone thresholds at all frequencies); an April 1973 periodical service examination revealed right ear audiometry showing a 25 decibel puretone threshold at 4000 Hertz; a June 1975 service separation examination revealed right ear audiometry showing 20 decibel puretone thresholds at 500 and 4000 Hertz; an October 1991 service examination revealed right ear audiometry showing a 20 decibel puretone threshold at 4000 Hertz.  The October 1991 audiogram also noted that the Veteran was routinely exposed to hazardous noise and that his hearing loss profile was H1.  
In February2008, the Veteran filed his claim seeking service connection for bilateral hearing loss.

On June 2008 VA audiological examination, the Veteran complained of hearing loss and ringing in his ears in the past, as well as occasional earaches in the right ear.  He reported that he had difficulty on the telephone and voices did not sound clear to him.  He reported serving in the Army for 7 years of regular duty, including combat infantry duty in Vietnam, and then for 20 years in the National Guard Reserves.  He reported military noise exposure including all types of combat noises, especially gunfire and explosions, as well as excessive generator noise as a generator mechanic for the National Guard.  He denied any occupational or recreational noise exposure outside of the military or any pertinent family or social history of hearing loss, ear disease, or head or ear trauma. 		

On audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
25
20
25
25
35

Average puretone thresholds were 26.25 decibels for the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

The diagnosis was bilateral mild high-frequency sensorineural hearing loss.  Based on the audiological result and interview of the Veteran, the examiner opined that the mild hearing loss diagnosed on examination could at least as likely as not be due to noise exposures of those reported by the Veteran during his military service.

Based on these findings, a July 2008 rating decision granted service connection for left ear hearing loss and denied service connection for right ear hearing loss.

On January 2011 VA audiological examination, the Veteran reported that he was trained in service as a senior power generator repairman, in material storage and handling, as a unit supply specialist, and as an infantryman.  He reported military noise exposure to gunfire, rocket fire and explosions while serving in Vietnam.  He reported that his occupation post-service involved working around machinery but he wore hearing protection, and he denied any involvement in noisy recreational activities.  He denied any family history of hearing loss or any history of ear disease or head or ear trauma.

On audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
15
10
15
20
30

Average puretone thresholds were 18.74 decibels for the right ear.  Speech audiometry revealed speech recognition ability using the Maryland CNC word list of 96 percent in the right ear; the description of the speech recognition performance was 94 percent in the right ear.

The diagnosis was mild high frequency sensorineural hearing loss in the right ear about 3000 Hertz.  The examiner opined that the audiometry showed numerically normal hearing bilaterally.  

To prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

While the Veteran has asserted he has a right ear hearing loss disability, there is no competent evidence showing that he has sufficient hearing impairment to qualify as a disability for VA compensation purposes.  38 C.F.R. § 3.385.  On the contrary, the only adequate post service audiometric findings of record pertaining to the right ear show that the regulatory criteria for right ear hearing loss disability are not met.  

Accordingly, in the absence of competent medical evidence that right ear hearing loss disability exists, the criteria for establishing service connection for right ear hearing loss disability have not been established. 38 C.F.R. § 3.303.  Although the Veteran contends that he has right ear hearing loss disability related to his service, as a layman he is not competent to state that the severity of his right ear hearing loss meets the standard for hearing loss as laid out in 38 C.F.R. § 3.385.  

Having been provided with two separate VA audiological evaluations, no current right ear hearing loss, as defined by 38 C.F.R. § 3.385, has been shown.

The Board has considered the benefit of the doubt doctrine when making these findings.  However, the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for hearing loss in right ear is not warranted.  


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Regarding his claim for TDIU benefits, the March 2012 rating decision denied the Veteran's claim of entitlement.  In a June 2012 statement, he clearly expressed disagreement with this decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a Statement of the Case (SOC) in the matter has not yet been issued, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding left ear hearing loss, hypertension, diabetic retinopathy, peripheral neuropathy of both lower extremities, diabetes mellitus, and PTSD, the Veteran testified at the June 2012 videoconference Board hearing that these disabilities had each worsened since the most recent VA examinations in December 2010 and January 2011.  In a June 2012 statement, the Veteran's attorney indicated that the examinations provided for each of the increased rating claims on appeal were not adequate and that the symptoms for each disability are more consistent with higher evaluations than those currently assigned.  Because the Veteran is competent to observe a worsening of symptoms, contemporaneous examinations are necessary to assess the current severity of these disabilities.  

Finally, a review of the claims file indicates that the most recent VA treatment records in evidence are from September 2011.  Updated records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case on the issue of entitlement to TDIU.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If he perfects an appeal, the matter should be returned to the Board for appellate consideration.

2.  The RO should secure for the record copies of the complete updated (since September 2011) clinical records of any treatment the Veteran has received for each of the disabilities at issue.

3.  The RO should also arrange for the Veteran to be examined by appropriate physicians to assess the current severity of his service-connected left ear hearing loss, hypertension, diabetic retinopathy, peripheral neuropathy of both lower extremities, diabetes mellitus, and PTSD.  The Veteran's claims file (including this remand) must be reviewed by each examiner in connection with examination, and the examiners must also be provided a copy of the applicable criteria for rating the disabilities.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for higher ratings than those currently assigned.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.  

4.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned, if in order, to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


